DETAILED ACTION
Claim Rejections - 35 USC § 101
1.          Previous rejection is withdrawn under the Practical Application criteria in view of the amendment filed on 0/09/2021.
Allowable Subject Matter
Claims 1-20 are allowed. Specifically, the independent Claims 1, 10 and 19 are allowed over the prior arts. The dependent Claims (2-9), (11,18) and 20 are allowed due to their dependencies to said independent claims, respectively. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior arts do not teach or suggest a combination, including the specific claimed mathematical steps to de-noise seismic data.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. (In addition to the pertinent arts cited in the Office Action sent out on 05/13/2021)
Poole et al., US-PGPUB 2015/0236668, “System and methods for de-noising seismic data”


Any inquiry concerning this communication or earlier communications from the examiner should be directed to HYUN D PARK whose telephone number is (571)270-7922. The examiner can normally be reached 11-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on 571-272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HYUN D PARK/Primary Examiner, Art Unit 2865